Exhibit 10.1

THIRD AMENDMENT

THIRD AMENDMENT, dated as of June 25, 2007 (this “Third Amendment”), to the
Credit Agreement, dated as of February 11, 2005 (the “Credit Agreement”), among
PQ Corporation, a Delaware corporation (the “Borrower”), Niagara Holdings, Inc.,
a Delaware corporation  (“Holdings”), the Lenders party thereto from time to
time, UBS AG, Stamford Branch, as administrative agent (in such capacity, the
“Administrative Agent”), JPMorgan Chase Bank, N.A., as syndication agent, Credit
Suisse, acting through its Cayman Islands branch (f/k/a Credit Suisse First
Boston) and General Electric Capital Corporation, as co-documentation agents,
and J.P. Morgan Securities Inc. and UBS Securities LLC, as joint lead arrangers
and joint book runners.

W I T N E S S E T H:

WHEREAS, Holdings and the Borrower have requested the amendment to the Credit
Agreement described herein, and the parties hereto are willing to agree to such
amendment upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

SECTION 1.                                Amendment to Section 6.09 (Limitation
on Modifications of Indebtedness; Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc).

Section 6.09(b)(i) of the Credit Agreement is hereby amended by deleting the
words “or agree or offer to pay or make,” from the beginning thereof.


SECTION 2.                                CONDITIONS TO EFFECTIVENESS.  THIS
THIRD AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE SET FORTH ABOVE (THE
“THIRD AMENDMENT EFFECTIVE DATE”) UPON THE SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:


(A)                                  THIRD AMENDMENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) THIS THIRD AMENDMENT, EXECUTED AND DELIVERED BY THE
ADMINISTRATIVE AGENT, HOLDINGS AND THE BORROWER, AND (II) CONSENT LETTERS FROM
LENDERS SUFFICIENT TO AUTHORIZE THE AMENDMENTS TO THE CREDIT AGREEMENT EFFECTED
BY THIS THIRD AMENDMENT.


(B)                                 FEES AND EXPENSES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT ALL FEES AND
OTHER AMOUNTS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT OR THE LENDERS ON OR
PRIOR TO THE THIRD AMENDMENT EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED,
REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL) REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN
PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

SECTION 3.                                Representations and Warranties.  The
Borrower represents and warrants to the Administrative Agent and the Lenders
that as of the Third Amendment Effective Date, after giving effect to this Third
Amendment, no Default or Event of Default has occurred and is continuing and the
representations and warranties made by the Borrower in or pursuant to the Credit
Agreement or any other Loan Document are true and correct in all material
respects on and as of the Third Amendment Effective Date as if made on such date
(except to the extent that any such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date).

  


--------------------------------------------------------------------------------


SECTION 4.                                Continuing Effect of the Credit
Agreement. This Third Amendment shall not constitute an amendment or waiver of
or consent to any provision of the Credit Agreement not expressly referred to
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of the Borrower that would require an amendment, waiver or
consent of the Administrative Agent or the Lenders except as expressly stated
herein. Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect in accordance with its
terms.  This Third Amendment shall constitute a Loan Document.

SECTION 5.                                Counterparts. This Third Amendment may
be executed by one or more of the parties to this Third Amendment on any number
of separate counterparts (including by facsimile), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

SECTION 6.                            GOVERNING LAW.  THIS THIRD AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

NIAGARA HOLDINGS, INC.

 

 

 

By:

/s/ James P. Cox

 

 

 

Name: James P. Cox

 

 

Title: Chief Financial Officer, Treasurer and Vice President

 

 

 

 

 

 

 

PQ CORPORATION

 

 

 

By:

/s/ James P. Cox

 

 

 

Name: James P. Cox

 

 

Title: Chief Financial Officer, Treasurer and Vice President

 

 

 

 

 

UBS LOAN FINANCE LLC,

 

 as Administrative Agent

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

 

By:

/s/ David B. Julie

 

 

 

Name: David B. Julie

 

 

Title: Associate Director

 


--------------------------------------------------------------------------------